Case 3:17-cv-01403-G-BN Document 52 Filed 04/09/19        Page 1 of 1 PageID 1173


                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION




DOUBLE DIAMOND DELAWARE,   )
INC.,                      )
                           )
         Plaintiff,        )                           CIVIL ACTION NO.
                           )
VS.                        )                           3:17-CV-1403-G
                           )
HOMELAND INSURANCE COMPANY )
OF NEW YORK,               )
                           )
         Defendant.        )


                                     ORDER

      Before the court are the cross-motions for partial summary judgment of the

defendant Homeland Insurance Company of New York (docket entry 24) and the

plaintiff Double Diamond Delaware, Inc. (docket entry 27). The motions are

DENIED.

      SO ORDERED.

April 9, 2019.


                                      ___________________________________
                                      A. JOE FISH
                                      Senior United States District Judge
